                Case 1:19-cr-00830-AT Document 31 Filed 04/03/20 Page 1 of 39

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

                                                                            )
UNITED STATES OF AMERICA,                                                   )   19 Cr. 830-2(AT)
                                                                            )
                         -against-
                                                                                Oral Argument Requested
TOVA NOEL and MICHAEL THOMAS                                                )
                                                                            )
                                     Defendants.                            )
_________________________________________________________________________   )

                                            MOTION OF MICHAEL THOMAS TO
                                                 COMPEL DISCOVERY


Montell Figgins, Esquire
Attorney for Defendant, Michael Thomas
The Law Offices of Montell Figgins, LLC
17 Academy Street
Suite 305
Newark, NI 07102
973-242-4700


April 3, 2020
      Case 1:19-cr-00830-AT Document 31 Filed 04/03/20 Page 2 of 39



                                TABLE OF CONTENTS


TABLE OF AUTHORITIES                                                                      .ii-iii

INTRODUCTION                                                                                   1

BACKGROUND                                                                                     2

           A.       The Indictment Alleges that Mr. Thomas
                    Conspired with Co-Defendant, Noel, and Created False Records               2

           B    .   Mr. Thomas’ Rule 16 and Brady-Gigito Requests for Production of
                    Documents Have Been Denied                                              2-3

           C.       The Inspector General’s Report and Any Other Reports,
                    Documents, and/or Memoranda Made by Other Federal Agencies
                    Investigating the Incident Surrounding the Death of Jeffrey Epstein
                    Are Discoverable and Must Be Produced                                   3-4

           D.       The Information Sought by This Motion                                   4-7

ARGUMENT                                                                                       8

           A.       The Complete Inspector General’s Report, as Well as
                    the Other Reports Requested Are Necessary for
                    Michael Thomas to Prepare His Defense                                  8-li

           B.       Rule 16 and Brady-Gigilo Include the Production of Documents
                    And Reports Generated by Other Agencies                               11-14

           C.       The Reports and Documents Requested Are
                    Discoverable Under Brady                                              14-16

CONCLUSION                                                                                    16

SIGNATURE AND SUBMISSION                                                                      16
         Case 1:19-cr-00830-AT Document 31 Filed 04/03/20 Page 3 of 39



                                 TABLE OF AUTHORITIES

CASES

Brady v. Maiyland~ 373 U.S. 83 (1963)                                                       14

Giglio v. United States, 405 U.S. 150, 154-55 (1972)                                         15

In reSealed Case No. 99-3096 (Brady Obligations), 185 F.3d 887, 892 (D.C. Cir. 1999)        15

United States v. Armstrong, 517 U.S. 456, 462 (1996)                                         8

United States v. Ashley, 905 F. Supp. 1146, 1168 (E.D.N.Y.1995)                             10

United States v. Bagley, 473 U.S. 667, 674-75 (1985)                                        14

United States v. Bryan, 868 F.2d 1032 (9th Cir.1989)                                     11-12
cert. denied, 493 U.S. 858, 110 S.Ct. 167, 107 L.Ed.2d 124 (1989)

United States v. Edwards, 191 F. Supp. 2d. 88, 90 (D.D.C. 2002)                              16

United States v. George, 786 F. Supp. 11, 13 (D.D.C. 1991)                                    9

US. v. Gjffen, 379 F. Supp. 2d 337 (S.D. N.Y. 2004)                                       8, 11

United States v. Libby, 432 F. Supp. 81 (D.D.C. 2006)                                    12-13

United States v. Lloyd, 992 F.2d 348, 351 (D.C. Cir. 1993)                               9, 13

United States v. Maniktala, 934 F.2d 25, 28 (2d Cir.1991)                                   10

United States v. Marshall, 132 F.3d 63, 68 (D.C. Cir. 1998)                            9, 12-13

United States v. McGuinness, 764 F. Supp. 888, 895 (S.D.N.Y.1991)                        8,10

United States v. Faxson, 861 F.2d 730, 737 (D.C. Cir. 1988)                                 15

United States v. Foindexter, 727 F. Supp. 1470, 1473 (D.D.C. 1989)                            8

United States v. Safavian, 233 F.R.D. 12 (D.D.C. 2005)                                   14-15

United States v. Stein, 488 F. Supp. 2d 350, 356 (S.D.N.Y.2007)                              9

United States v. Sudikoff 36 F. Supp. 2d 1196, 1198-99 (C.D.Cal. 1999)                      15

United States v. Trevino, 556 F.2d 1265, 1272 (SthCir.1977)                                 11

United States ofAmerica v. Volpe, 42 F. Supp. 2d 204 (E.D.N.Y. 1999)                        12
         Case 1:19-cr-00830-AT Document 31 Filed 04/03/20 Page 4 of 39




RULES

Fed. R. Grim. P.16                                            1-2, 4, 7-8, 11-15

Rule 16(a)(1)(C)                                                         11, 13

Fed. R. Crhn. P. 16(a)(1)E                                                    8

Fed. R. Crim. P. 16(a)(1)(E)(i)                                            8, 10




                                       III
          Case 1:19-cr-00830-AT Document 31 Filed 04/03/20 Page 5 of 39


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

                                              )
UNITED STATES OF AMERICA,                     )       19 Cr. 830-2(AT)
               -against
                                                      Oral Argument Requested
TOVA NOEL and MICHAEL THOMAS                  )
                                              )
                          Defendants.         )
                                              )

             MOTION OF MICHAEL THOMAS TO COMPEL DISCOVERY

                                        INTRODUCTION

       Defendant, Michael Thomas, through his counsel, hereby moves for an order compelling

the governnient to produce information in its possession or accessible to it from other agencies

allied with the prosecution, concerning investigations and other materials relating to the facts

alleged in the indictment, including but not limited to such documents that relate to the

investigation into the death of Jeffrey Epstein, that is (a) material to the preparation under Fed.

R. Crim. P. 16, and/or (b) exculpatory, inculpatory, or impeachment information discoverable

under the Brady- Gigilo doctrine.

       The information requested in this motion has been previously requested by the defense in

a letter dated January 29, 2020 from the Office of the United States Attorney, Southern District

of New York. (See Exhibit A.) Through counsel from said office, the request has been denied,

with govermnent prosecutors referring defense counsel to their in-court statements made on

November 25, 2019. (See Exhibit B.)




                                                  1
            Case 1:19-cr-00830-AT Document 31 Filed 04/03/20 Page 6 of 39


                                         BACKGROUND

        A.      The Indictment Alleges that Mr. Thomas Conspired with Co-Defendant,
                Noel, and Created False Records

        The government’s investigation in this case began upon the discovery of the alleged

suicide of Jeffley Epstein, on August 10, 2019, at the Metropolitan Correctional Center

(“MCC”).

       At that time, Mr. Thomas, and Co-Defendant, Noel, were on duty as correctional officers

in the section of the MCC, known as the Special Housing Unit (“SHU”).

       The indictment (Indictment, Introduction at   ¶ 1),   alleges, among other things, that certain

prison counts, in other words, physically counting the prisoners in the cells, were not made by

the defendants. In addition, the indictment alleges that the defendants, then, agreed and conspired

to conceal the failure to conduct the prison counts, by creating and signing false records,

attesting that such counts had occurred. (Id.)

       Thus, the indictment charges the defendants with conspiracy. (Indictment, Count One at ¶

28.) In addition, the indictment charges the defendants with creating false records. (Indictment,

Count Four at    ¶   15.) Defendant, Thomas, is not charged in Counts Two and Three of the

indictment.

       B.       Mr. Thomas’ Rule 16 and Brady-Gigilo Requests for Production
                of Documents Have Been Denied

       On December 16, 2019, the parties agreed to a protective order as to discovery, and on

that day this Court entered same (Docket # 13). On January 29, 2020, defendant, Thomas, made

certain requests to the goverm~ent under Rule 16 of the Federal Rules of Criminal Procedure.

(See Exhibit A.) Approximately, forty-five days later, on March 14, 2020, the government

responded to the requests made by defendant, Thomas with a one sentence denial of said request.

The substance of the response was that the defendant should refer to the government’s responses

made at the pretrial conference of November 25, 2019. (11/25/2019           -   Docket Minute Entry).
                                                 2
            Case 1:19-cr-00830-AT Document 31 Filed 04/03/20 Page 7 of 39


This refusal is perplexing and nonsensical because these same government prosecutors presented

the defendant with a consent to search document from the office of the Inspector General. (See

Exhibit C.)

        This motion concerns the defense requests for production of documents regarding

important and essential issues in this case. Moreover, the public sphere is replete with

information that the Inspector General of the United States opened an investigation into the

circumstances surrounding the death of Jeffrey Epstein. (See article attached as Exhibit D.)

Additionally, it is undisputed that the Inspector General also conducted an extensive

investigation into inner workings of the Bureau of Prisons (“BOP”). The United States Attorney

General, William Barr and the Acting Bureau of Prisons commissioner, Kathleen Hawk Sawyer

both made numerous public statements that the Inspector General was undertaking an in-depth

investigation into the Bureau of Prisons’ policies, procedures, staffing and criminal conduct as a

direct result of the death of Jeffrey Epstein at MCC on August 10, 2019. (See Exhibit D.) This

report is important because the defendant believes that this report will contain information that is

material and relevant to his defense. Moreover, it is the defendant’s assertion that staffing issues,

staffing shortages, supervisory lapses and the enforcement/interpretation of BOP procedures go

to the heart of his defense to the government’s criminal allegations.

       The government’s response to Mr. Thomas’ discovery request was not detailed and

simply made a blanket denial without giving Mr. Thomas the respect to state any legal

justification for the denial. Defendant, Thomas, therefore, brings this Motion to Compel, as to

the items originally requested by his counsel.

       C.      The Inspector General’s Report and Any Other Reports, Documents,
               and/or Memoranda Made by Other Federal Agencies Investigating the
               Incident Surrounding the Death of Jeffrey Epstein Are Discoverable and
               Must Be Produced




                                                  3
                Case 1:19-cr-00830-AT Document 31 Filed 04/03/20 Page 8 of 39


           As stated previously, there is no dispute that multiple investigations by numerous federal

agencies were opened to investigate the events surrounding the death of Jeffrey Epstein on

August 10, 2019. Michael Thomas is charged with certain crinies resulting from this same event.

On August 10, 2019, the Washington Examiner, reported under the headline: “Ban announces

DOJ inspector general investigation into Epstein death.” (See Exhibit D.) On December 28,

2019, Reuters reported under the headline: “FBI investigating Jeffley Epstein’s inner circle.”1 On

September 11, 2019, CNN reported under the headline: “The Jeffrey Epstein investigation was

more expansive than previously thought, documents show.”2 This news clip refers to what

appears to be a separate investigation by the U.S. Marshals Service. On the Wilcipedia page

entitled, “Death of Jeffrey Epstein,” the following appears, among other information: “Afier

initially expressing suspicion, Attorney General William Barr described Epstein’s death as ‘a

perfect storm of screw-ups.’ Both the FBI and U.S. Department of Justice’s Inspector General

are conducting investigations into the circumstances of his death.3”

           D.       The Information Sought by This Motion.

           In the minute entry on the docket, of November 25, 2019, this Court noted, among other

things, “The Government shall produce discovery to the defense by December 31, 2019.” This

discovery was not produced. Because the government has failed to meet the disclosure mandates

of Rule 16 and Brady-Giglio, this motion seeks to compel the government to produce the

following: 1) Inspector General’s report investigating the death of Jeffrey Epstein and the Bureau

of Prisons’ policies and procedures; 2) any reports, witness statements, memorandum, and

documents from any separate investigation conducted by the BOP; and 3) any reports, witness

statements and/or documents created by any other federal agencies that investigated the

circumstances surrounding the death of Jeffrey Epstein that have not already been disclosed.

    See. YouTube clip: hups.1/www.voutube.cornlwatch?v=SI haGuVBC4
2   See, https://www.cnn.coin/20 19/0911 1/us1jeffreweDstein—iuvcstiuation—us—marshals-docurnents/index.JltInl
    See, hups://en. ~“i/cipedia.oigAtiki/Deaih of Jeffrey Epstein
                                                            4
          Case 1:19-cr-00830-AT Document 31 Filed 04/03/20 Page 9 of 39


                1   .   The report of the Inspector General, as to both defendants, including, any
                        and all supporting memorandums, written statements, photos, videos, and
                        incident reports

        The defendant is entitled to complete disclosure of the Inspector General’s report.

Moreover, Mr. Thomas has a right to any and all information obtained in this investigation. Not

only is it possible that this report contains additional witness statements but this report also has

information that has not been flimished by the government in any capacity previously. Moreover,

while the government would like to limit its discover-y obligation to reports, videos and

documents related specifically to night and early morning hours of August 10, 2019, the defense

submits that there is a much larger context that lead to those events and the charges against

Michael Thomas. Indeed, the Attorney General of the United States and the “acting”

commissioner of the BOP opened an investigation that was precipitated by the events of August

10, 2019 but said investigation was much more expansive and in-depth. In November 2019, the

“acting” commissioner Kathleen Hawks Sawyer stated at a congressional hearing under oath that

there were more than 3300 vacancies within the BOP and she was surprised that the BOP was

able to thnction with such issues. She went on to state that: “The vast majority of staff are good,

hardworking employees, “but they are tired because they are stretched.” (See article attached as

Exhibit E.) The broad depth of the Inspector General’s report presumably was that there were a

myriad of systematic issues affecting the BOP that allowed the events of August 10, 2019 and

the death of Jeffrey Epstein to occur. Accordingly, the defendant is entitled to disclosure of any

and all of this information, especially if it relates to his defense of the charges that have been

initiated. It is the defendant’s contention that this report may also contain Brady-Gigilo material.

Indeed, the prosecutors in this case may be denying the defendant his right to this material

without any knowledge of its contents. If so, this is a dereliction of theft duty and denies Mr.

Thomas important rights that are the foundation of our judicial system.


                                                 5
            Case 1:19-cr-00830-AT Document 31 Filed 04/03/20 Page 10 of 39


                 2.     Any and all internal investigative reports created by the BOP as to both
                        defendants, including, any and all supporting memorandums, written
                        statements, photos, videos, and incident reports

           To date, the government has disclosed a multitude of discovery documents but those

documents only relate to witness statements, video and incident reports concerning the events of

August 10, 2019. Michael Thomas would like this court to authorize the disclosure of any and all

reports generated by investigators within the Bureau of Prisons regarding the August 10, 2019

incident, if those have not been disclosed. Additionally, the defendant seeks any all documents,

reports, witness statements and disciplinary records of any and all MCC employees who have

engaged in the same or similar conduct. Mr. Thomas requests the results of any disciplinary

proceedings and documents maintained by the BOP regarding the discipline or administrative

adjudication of any other employees who have failed to conduct rounds or inmate counts. More

specifically, the defense is aware that there was an almost identical incident in 2005 or 2006

wherein officers failed to conduct institutional counts or rounds and an inmate committed

suicide. The defense believes that only one of four officers in that case was given only a minor

(14) day suspension. Moreover, although the government will argue that this incident is far

removed from the current incident, the defendant disagrees. Mr. Thomas knew some of the

individuals in that incident and he was well aware that their conduct did not lead to their

indictment or incarceration. In fact, many of those officers did not receive as much as a

reprimand for falsifying the same documents that Mr. Thomas is now charged with a federal

crime for submitting. This goes to Mr. Thomas’ defense in this case. The defendant’s state of

mind is always a material and relevant fact in any criminal case. Indeed, the mens rea for U.S.

Code   §   1001 is that the party knowingly and willfUlly made the false statement. Undoubtedly,

given the assertions already made this information is of significant importance to Mr. Thomas’

defense.


                                                 6
         Case 1:19-cr-00830-AT Document 31 Filed 04/03/20 Page 11 of 39


               3.     As to both defendants, any and all reports, memorandums, written
                      statements, photos, videos, and incident reports created, manufactured or
                      possessed by any investigative or disciplinary agencies, participating in
                      the investigation of the defendants, allied with the prosecution, and to
                      which the prosecution has access

       Defendant, Thomas, believes that the information contained in all of the requested

documents may contain information that tends to exculpate him. He believes, in addition, that

there may be other witnesses, or witness statements that are relevant, and which are not in the

possession of the FBI investigators, who submitted reports in this case. Such reports will contain

detailed information and statistics that show the conduct in which the defendant is being charged

with a crime were: 1) rampant throughout the BOP; 2) made with knowledge and acquiescence

by the leadership of the BOP; 3) made as a result of BOP policies that forced the defendant to

engage in conduct for which he is now being charged criminally, and; 4) made in a manner

which contains a possible discriminatory application of BOP policies by goverm~ent

prosecutors.

       The information requested by this motion is not the only information that Mr. Thomas

seeks under Rule 16 and Brady-Gigho. Further discovery motions will be necessary, once

counsel has had the opportunity to review any response made by the government, in compliance

with any order entered by this Court on this motion. The present motion is filed at this time

because the government has reffised the defendant’s request to engage in a fair and impartial

disclosure of relevant discovery. Early resolution of this dispute will enable defense counsel to

determine the necessity and scope of pretrial subpoenas duces tecum.




                                                7
         Case 1:19-cr-00830-AT Document 31 Filed 04/03/20 Page 12 of 39


                                           ARGUMENT

        A.      The Complete Inspector General’s Report, as Well as the Other Reports
                Requested Are Necessary for Michael Thomas to Prepare His Defense

        Mr. Thomas’ requests for the aforementioned discovery is authorized and contemplated

by the Federal Rules of Criminal Procedure. Fed. R. Crim. P. 16(a) WE, provides:


               “(E) Documents and Objects. Upon a defendant’s request, the
               government must permit the defendant to inspect and to copy or
               photograph books, papers, documents, data, photographs, tangible
               objects, buildings or places, or copies or portions of any of these
               items, if the item is within the government’s possession, custody,
               or control and:
                       (i) the item is material to preparing the defense;
                       (ii) the govermTlent intends to use the item in its case-in-
                       chief at trial; or
                       (iii) the item was obtained from or belongs to the
                       defendant.”

Rule 16(a)(1’)(E)(i) entitles a defendant to documents or other items that are material to preparing

arguments in response to the prosecution’s case-in-chief See United States v. Armstrong, 517

U.s. 456, 462 (1996). The key term for present purposes is ‘material.’ A document is material if:


               {I]t could be used to counter the government’s case or to bolster a
               defense; information not meeting either of those criteria is not to
               be deemed material within the meaning of the Rule merely because
               the government may be able to use it to rebut a defense position....
               Nor is it to be deemed material merely because it would have
               dissuaded the defendant from proffering easily impeached
               testimony. U.S. v. Rigas, 258 F.Supp.2d 299 (S.D. N.Y. 2003)

The federal courts have consistently taken an expansive view of what the term “material” means

when it comes to ruling in favor of disclosure under Rule 16. Evidence is material if its pretrial

disclosure will enable a defendant to alter significantly the quantum of proof in his favor. See

United States v. McGuinness, 764 F. Supp. 888, 895 (S.D.N.Y.1991) and U& v. G~ffl?n, 379 F.

Supp. 2d 337 (S.D. N.Y. 2004) Numerous federal districts have repeatedly ruled that “evidence

is material under Rule 16 a~ long as there is a strong indication that it will play an important role

                                                  8
         Case 1:19-cr-00830-AT Document 31 Filed 04/03/20 Page 13 of 39


in uncovering admissible evidence, aiding witness preparation, corroborating testimony, or

assisting impeachment or rebuttal.” United States v. Marshall, 132 F.3d 63, 68 (D.C. Cir. 1998)

(quoting United States v. Lloyd, 992 F.2d 348, 351 (D.C. Cir. 1993)) (internal quotation marks

omitted). Courts have interpreted the scope of Rule 16 (a)(1)(E)(i) broadly to ensure that

defendants such as Mr. Thomas have a fair opportunity to prepare for trial. United States v.

Foindexter, 727 F. Supp. 1470, 1473 (D.D.C. 1989) (“The language and the spirit of the Rule are

designed to provide to a criminal defendant, in the interest of fairness, the widest possible

opportunity to inspect and receive such materials in the possession of the governnient as may aid

him in presenting his side of the case.”) Accordingly, the “materiality standard non~ally is not a

heavy burden.” United States v. Stein, 488 F. Supp. 2d 350, 356 (S.D.N.Y.2007) (quoting United

States v. Lloyd, 992 F.2d 348, 351 (D.C.Cir.1993)). Lloyd, 992 F.2d at 351 (internal citation and

quotation marks omitted); United States v. George, 786 F. Supp. 11, 13 (D.D.C. 1991) (the

materiality hurdle “is not a high one”). The requested documents in this motion are essential to

Mr. Thomas’ ability to prepare a defense. Mr. Thomas contends that the conduct with which he

is being charged is: 1) rampant throughout the BOP; 2) made with knowledge and acquiescence

by the leadership of the BOP; and 3) is the direct result of BOP policies and mismanagement that

forced the defendant to engage in conduct for which he is now being charged criminally.

Moreover, the information sought in this motion is crucial to the preparation of Mr. Thomas’

defense. For instance, Mr. Thomas will assert that the rampant staffmg shortages present at the

MCC in August of 2019 led to the conduct for which Mr. Thomas is now criminally charged. If

the Court accepts this representation, then the Court should find that the discovery requests

contained in this motion are “material” and must be disclosed. As support for this position the

defendant has attached an excerpt from a union committee meeting that was held merely 3 days

before Jeffrey Epstein died at MCC on August 10, 2019. The attached memorandum

memorializes a meeting attended by Jermaine Darden, the captain of the MCC, wherein he was
         Case 1:19-cr-00830-AT Document 31 Filed 04/03/20 Page 14 of 39


informed that there were severe staffimg shortages in the SHU where the alleged crime took place

and that these staffmg shortages created a significant safety risk. (See excerpt attached as Exhibit

F.)


       Additionally, Michael Thomas is charged with making false statements for signing

certain count slips and round sheets. However, what the government has deliberately failed to

clarifiy is that those documents have to be approved by supervisors and are signed and/or initialed

by other BOP employees. If this is the case, why is Michael Thomas and Tova Noel the only two

employees charged with making false statements. Indeed, according to the government, they

have video showing Mr. Thomas sleeping and surfing the internet instead of doing the rounds as

required. Importantly, on the night in question, there is at least one BOP employee tasked with

watching the surveillance cameras. Presumably, this person would have watched Mr. Thomas sit

in his chair and sleep and then observe him present a document stating that he conducted rounds.

It is defendants’ burden to make a prima facie showing that documents sought under Rule

16(a)(1)(E)(i) are material to preparing the defense. McGuinness, 764 F. Supp. at 894. “To

establish a showing of materiality, a defendant must offer more than the conclusory allegation

that the requested evidence is material.” See United States v. Ashley, 905 F. Supp. 1146, 1168

(E.D.N.Y. 1995) The defendant submits that he has carried this burden. Plainly, the documents

upon which the goven~ment procured an indictment based on making a false statement have to

be reviewed, verified and signed by other BOP employees and/or supervisory personnel.

However, inexplicably none of those individuals are charged with violating the law. This issue

standing alone establishes the import of how the requested disclosures will assist “the defendant

significantly to alter the quantum of proof in his favor.” United States v. Maniktala, 934 F.2d 25,

28 (2d Cir.1991) The requested reports go to the heart of Mr. Thomas’ defense. He needs to

know if these issues are addressed in the Inspector General’s report or in any other reports by

                                                10
         Case 1:19-cr-00830-AT Document 31 Filed 04/03/20 Page 15 of 39


government agencies because it is highly relevant to Mr. Thomas’ defense in this case.

Furthermore, the government had Mr. Thomas sign a consent form specifically from the

Inspector General’s office. (See Exhibit C.) Thereafler, the government turned over the results of

this search in the normal course of discovery production. This fact shows that the Inspector

General was investigating this incident thus all information they receive is discoverable. This

Court should order the production of the documents within forty-five (45) days from the entry of

an order on this motion.


       B.      Rule 16 and Brady-Gigito Include the Production of Documents and
               Reports Generated by Other Agencies

       The facts, shown above as reported in the media and secondary sources, clearly show that

other agencies were involved in the investigation of Jeffrey Epstein’s death and the defendant’s

arrest and indictment. Thus, clearly, this Court should not permit the government to self-limit

discovery. A prosecutor is not “allowed to avoid disclosure of evidence by the simple expedient

of leaving relevant evidence to repose in the hands of another agency while utilizing his access to

it in preparing his case for trial.” United States v. Trevino, 556 F.2d 1265, 1272 (5th Cir.1977);

US. v. G~ffen, 379 F. Supp. 2d 337 (S.D. N.Y. 2004)
       In United States v. Biyan, 868 F.2d 1032 (9th Cir.1989), cert. denied~ 493 U.S. 858, 110

S.Ct. 167, 107 L.Ed.2d 124 (1989), afler a nationwide investigation by the IRS, Bryan had been

convicted og among other things, conspiracy to defraud the United States. Bryan sought

discovery, under Rule 16(a)(l’)(C) of items that were in the possession of the FBI. The charges

against Bryan stemmed from the IRS investigation, and this difference, together with the fhrther

objection that production should be limited only to documents found in the District in which the

matter was pending, Oregon, formed the basis of the government’s objection.




                                                11
         Case 1:19-cr-00830-AT Document 31 Filed 04/03/20 Page 16 of 39


        Bryan argued, conversely, that the ‘govermnent’ under the Rule, included not only the

prosecutors, but also any closely connected investigative agencies. The Court dispensed with the

‘out of District’ argument by the government, ruling that Rule 16 was not so limiting.

        With respect to the issue of production of items from other closely connected agencies,

the Court found in favor of Bryan as far as discovery of items by such agencies. In setting forth

the rule, the Court said: “The prosecutor will be deemed to have knowledge of and access to

anything in the possession, custody and control of any federal agency participating in the same

investigation of the defendant.” Jd.at 1036.

       The District Courts of New York have followed Bryan, supra. In United States of

America v. Volpe, 42 F. Supp. 2d 204 (E.D.N.Y. 1999), also a corrections/police officer case,

the Court found that the materials were discoverable from any other agencies “allied with the

prosecution.” Id. at 221. In addition, in citing to Bryan, supra, the Court stated that: “Another

factor in the analysis is whether or not the prosecution has access to the materials.” Id.

         In this matter, defendant, Thomas, has shown that other agencies ‘allied with the

prosecution,’ have and/or are, participating with each other. The statement of Attorney General,

William Barr, confirms that a separate investigation was initiated by the Inspector General.

Additionally, it seems more than obvious that the internal affairs division within the BOP

conducted a separate investigation into the events in questions. Importantly, Rule 16 focuses on

the preparation of the defense. Therefore, documents are material under Rule 16 and subject to

disclosure if they help the defense to ascertain the strengths and weaknesses of the government’s

case. Marshall, 132 F.3d at 67-68.

       Other Districts have also followed Bryan. In United States v. Libby, 432 F. Supp. 81

(D.D.C. 2006), the Court was faced with a motion to compel, by defendant, I. ‘Scooter’ Libby, in

the Valerie Plame CIA leak case. The matter concerning Libby concerned whether he lied as to

the disclosures as to Plarne. Libby sought documents which, as the Court pointed out, were of a
                                                 12
         Case 1:19-cr-00830-AT Document 31 Filed 04/03/20 Page 17 of 39


far-reaching nature, including documents related to a revenge issue as to Valerie Plame, and her

late husband, Ambassador Wilson. The Court in Libby ruled in favor for the defense and granted

the motion to compel discovery in several key areas of the case.

       This Court will find Libby, supra, important because the Court’s decision in that case

focused on “all agencies” that have information regarding the offenses charged. In the instant

matter, therefore, it will not be enough for the government to state that other agencies may not be

allied with the prosecution, or that the government lacks access to the documents. If the

documents provide exculpatory evidence, and are related to the issues in the indictment, they

must be produced.

       In Marshall, 132 F.3d at 63, the defendant was charged in a drug related transaction.

There were records on visitation from the local jail where the defendant was incarcerated, pager

records, the pager, and local records from the county public records about a traffic stop. These

items were uncovered by the government agents investigating the matter, but only after

discovery had been concluded. During the course of the trial, the Court took a four-day

adjourrnnent, in order to address the newly discovered evidence. The trial judge decided to

exclude all of the newly discovered evidence, and, as a result, Marshall was found guilty. On

appeal, the government argued that, in fact, the newly discovered evidence, under Rule 16,

tended to incriminate, not exculpate Marshall. On appeal, the Court disagreed, citing Rule

16(a)(1)(C) as requiring the production of items that are material to the preparation of the

defendant’s case. The Court, in addition, rejected the government’s argument, that the items

must be ‘materially exculpatory,’ Id. at 68. In announcing the rule, that Court stated: “In United

States v. Lloyd, we said that evidence is material under Rule 16 ‘as long as there is a strong

indication that it will play an important role in uncovering admissible evidence, aiding witness

preparation, corroborating testimony, or assisting impeach~ent or rebuttal.” See Lloyd at 351.


                                                13
         Case 1:19-cr-00830-AT Document 31 Filed 04/03/20 Page 18 of 39


        Undoubtedly, the government is going to assert that the requested documents in tins

motion are not relevant or material and do not bear on the charges as they relate to the conduct

that did or did not take place on August 10, 2019. The documents sought are material if they will

help the defense with trial preparation tasks such as evaluating the strength of the government’s

case, investigating possible defenses, finding additional relevant evidence, and developing

strategies to impeach government witnesses. See United States v. Safavian, 233 F.R.D. 12

(D.D.C. 2005) It is not up to the government to define Mr. Thomas’ defenses to the indictment or

to determine what is usefUl in preparing them.

        For these reasons, this Court should include the requirement of the production of both

inculpatory and exculpatory evidence in any order granting this motion to compel.

       At this juncture, however, the government has made, at best, a token objection to the

discovery by citing to a terse denial made at a previous court appearance.

       Mr. Thomas, therefore, cannot guess what may be other objections, but this Court should

overrule any such attestations as going against fUndamental fairness.

       C.      The Reports and Documents Requested Are Discoverable Under Brady

       This motion has articulated several rationales upon which the defendant in this matter is

entitled to much more information than the government is voluntarily willing to disclose. The

government’s disclosure obligations do not end with Rule 16. Much of the discovery sought by

this motion is firmly rooted within the scriptures of dpcuments that must be disclosed under the

doctrine set forth in Brady v. Maryland, 373 U.S. 83 (1963), and its progeny.

       Under Brady, the government has an affirmative duty to produce any evidence favorable

to the defendant that is material to either guilt or punishment. See United States v. Bagley, 473

U.S. 667, 674-75 (1985) (the prosecution is required “to disclose evidence favorable to the

accused that, if suppressed, would deprive the defendant of a fair trial”). Both exculpatory

information and evidence that can be used to impeach the prosecution’s witnesses are considered
                                                 14
         Case 1:19-cr-00830-AT Document 31 Filed 04/03/20 Page 19 of 39


“favorable” under Brady and must be disclosed by the government. Id. at 676-77; see also Giglio

v. United States, 405 U.S. 150, 154-55 (1972); In re Sealed Case No. 99-3096 (Brady

Obligations), 185 F.3d 887, 892 (D.C. Cir. 1999). Moreover, the defense is already in possession

of witness statements that one or both of the defendants in this indictment may have conducted

rounds or inmate counts on August 10, 2019. Accordingly, there is a logical assumption that

there might be additional exculpatory statements contained in the Inspector General’s report or

certain internal reports maintained by the BOP internal affairs division or other government

agencies that were conducting a contemporaneous investigation with FBI.

        The prosecution must produce to the defense not only all favorable evidence that is

admissible, but also all evidence “that is likely to lead to favorable evidence that would be

admissible.” Safavian, 233 at 17 (quoting United States v. Sudikoff 36 F. Supp. 2d 1196, 1198-

99 (C.D.Cal. 1999)). lust as with Rule 16 disclosure, the government must interpret its Brady

obligations broadly. “Where doubt exists as to the usefulness of the evidence to the defendant,

the government must resolve all such doubts in favor of flail disclosure.” Id. (citing United States

v. Paxson, 861 F.2d 730, 737 (D.C. Cit 1988). Without question, the Brady disclosure

obligation is broader than Rule 16 because it requires production not just of documents, but also

of information known to the government that has been documented in some fashion.

        In Safavian, the court explained the materiality standard under Brady that applies to

pretrial discovery:

                       [T]he government must always produce any potentially
               exculpatory or otherwise favorable evidence without regard to how
               the withholding of such evidence might be viewed-- with the
               benefit of hindsight--as affecting the outcome of the trial. The
               question before trial is not whether the government thinks that
               disclosure of the information or evidence it is considering
               withholding might change the outcome of the trial going forward,
               but whether the evidence is favorable and therefore must be
               disclosed.


                                                 15
          Case 1:19-cr-00830-AT Document 31 Filed 04/03/20 Page 20 of 39


Id. at 16 (citing cases); see also United States v. Edwards, 191 F. Supp. 2d. 88, 90 (D.D.C.

2002).

         The defendant avers that much of the requested reports fall well into the conscripts of

Brady and thus should be disclosed in pretrial discovery.




                                         CONCLUSION

         The Motion to Compel of defendant, Thomas, should be granted, and this Court should

order the production of documents within forty-five (45) days from the date of the Order.


                                                     RESPECTFULLY SUBMITTED,

                                                                   ‘5/


                                                     Montell Figgins, Esquire
                                                     Attorney for Defendant, Michael Thomas
                                                     The Law Offices of Montell Figgins, LLC
                                                     17 Academy Street
                                                     Suite 305
                                                     Newark, NJ 07102
                                                     973-242-4700




                                                16
         Case 1:19-cr-00830-AT Document 31 Filed 04/03/20 Page 21 of 39



                                CERTIFICATE OF SERVICE

      I HEREBY CERTIFY, that on the 1st day ofApril, 2020, I uploaded the original of this
Motion to Compel onto ECF, and provided courtesy email copies by email to:


Nicolas Tyler Landsman Roos
Assistant U.S. Attorney
United States Attorney’s Office, SDNY
One Saint Andrew’s Plaza
New York, NY 10007
(212)-637-2421
Email: nicolas.roos~Wusdoj.gov

Rebekah Allen Donaleski
Assistant U.S. Attorney
United States Attorney’s Office, SDNY
One Saint Andrew’s Plaza
New York, NY 10007
212-637-2423
Fax: 212-637-2443
Email: Rebekah.Donaleski(21:usdoj.gov


Jessica Rose Lonergan
Assistant U.S. Attorney
U.S. Attorney’s Office, SDNY
One St. Andrew’s Plaza
New York, NY 10007
(212)-637-1038
Fax: (212)-637-2937
Email: jessica.loneruan~Dusdoj. ~ov

                                                        Is’

                                                 Montell Figgins




                                             1
Case 1:19-cr-00830-AT Document 31 Filed 04/03/20 Page 22 of 39




                   EXHIBIT A
         Case 1:19-cr-00830-AT Document 31 Filed 04/03/20 Page 23 of 39



                         The Law Offices of
                         MONTELL IF1GGINS,LLc
                                         17 Academy Street, Suite 305
                                          Newark, New Jersey 07102
                                            Phone: (973) 242-4700
                                             Fax: (973) 242-4701
                                             ~.tigginslaw.com
                                             BRANCH OFFICES:

      140 East Ridgewood Avenue                                                       30 Wall Street 8th Floor
      Paramus, NJ 07640                                                              New York, NY 1005

Reply to Newark Office [XJ


ASSOCIATES
Kenneth E. Brown, Esq.
Linda Childs, Esq.


                                                                        January 29, 2020

SENT VIA EMAIL
Rebekah Donaleski
Assistant United States Attorneys
Southern District of New York
One Saint Andrew’s Plaza
New York, NY 10007

                          Re:     State of NY v Michael Thomas, et al.
                                  Docket No.: 1:19-cr-00830
                                  Discovery Request

Dear Ms. Donaleski:
        As previously discussed, I am making a formal request pursuant to Rule 16(a)(1)(C) for
any and all reports, memorandums, written statements, photos, videos, and incident reports
created, manufactured or possessed by the United States Inspector General.

        Please see US. v. Biyan, 868 F.2d 1032 (1989) if you maintain that Mr. Thomas is not
entitled to the requested documents.



Respectililly yours,
Is! Montell Figgins
Montell Figgins, Esq.
AttorneyforDefendant Michael Thomas


cc:      Jason Erroy Foy, Esq, Counselfor Defendant Noel via ECF
Case 1:19-cr-00830-AT Document 31 Filed 04/03/20 Page 24 of 39




                   EXHIBIT B
       Case 1:19-cr-00830-AT Document 31 Filed 04/03/20 Page 25 of 39

                                                    US Department of Justice
  ‘~                                                 United States Attoi ney
                                                    South em District ofNew York
                                                    The 511rio .1. MoIlo Building
                                                    One Saint Andrew c Plaza
                                                    New YorL lien York 10007



                                                     March 14, 2020

BY EMAIL

Jason E. Foy
Foy & Seplowitz LLC
105 Main Street
Hackensack, NJ 07601

Montell Figgins, Esq.
Law Offices of Montell Figgins
17 Academy Street, Suite 305
Newark, NJ 07102

       Re:      United States v. Tova Noel and Michael Thomas, No. 19Cr. 830

Dear Counsel:

       We write in response to your discovery request letters, dated January 29, 2020. This letter
and the content herein is designated as “Protected Materials” pursuant to the Protective Order
entered in this matter.

       Thomas Request. The Government refers to its prior response to this request, as stated at
the November 25, 2019 pretrial conference.

        Noel Requests No. 1-10, 12-13. We note, at the outset, that many of these requests are
extremely broad and pertain to information that does not appear to be relevant to the case. To the
extent material called for by these requests is within the Government’s possession and subject to
disclosure at this time, the Government has already disclosed such information to you, including
by letter dated January 24, 2020. To the extent these requests call for information that is not
currently in the Government’s possession or which is not subject to disclosure, you identify no
legal basis or authority for these requests, and we are not aware of any authority requiring us to
obtain andlor disclose this information.

       Noel Request No. 11. The name of the MCC technician referenced in the Government’s
previous letter is Hughwon Daniel.

        Noel Request No. 16. The Government has already produced the available video
surveillance in its possession for July 23, 2019 for the Special Housing Unit. The Government
attaches hereto two public filings in United States v. Tartaglione, 16 Cr. 832 (KMK), which
reference these issues.


                                                                                          06.20.2018
       Case 1:19-cr-00830-AT Document 31 Filed 04/03/20 Page 26 of 39


                                                                                           Page 3


refers you to the following files during the following times, which show the defendants at the desk
during the periods of time in which they were using computers, as shown by the forensic
examination referenced above: files CH0080_20190809225956, CH0080 20190809235959
CHOO8O_20190810005959,               CHOO8O 20190810025959,            CHOO8O_20190810035959,
CF1008020 190810045959, and CHOO8O 201 90810055959, during approximately (8/9) 23:39:00
— (8/10) 00:15:00, (8/10) 03:54:00 03:57:00, (8/10) 04:29:00 05:04:00, and (8/10) 05:10:00
                                   —                             —                                 —


06:20:00 as to defendant Noel, and approximately (8/10) 00:35:00—01:15:00 and (8/10) 06:00:00
— 06:20:00 as to defendant Thomas.

       Noel Request No. 23. The Govermiient refers you to files CR008020190810005959,
CR0080 20190810015959, and CR008020190810025959 during approximately 00:01:00                      —


03:15:00 on August 10, 2019.

       We are available at your convenience to discuss any further.


                                             Very truly yours,

                                             GEOFFREY S. BERMAN
                                             United States Attorney for the
                                             Southern District of New York

                                       By:   _____    ______________________


                                             Rebekah Donaleski
                                             Nicolas Roos
                                             Jessica Lonergan
                                             Assistant United States Attorneys
                                             (212) 637-2423/2421/2418/1038




                                                                                           06.20.2018
Case 1:19-cr-00830-AT Document 31 Filed 04/03/20 Page 27 of 39




                   EXHIBIT C
                   Case 1:19-cr-00830-AT Document 31 Filed 04/03/20 Page 28 of 39



                                              United States Department of Justice
                                                Office of the Inspector General

                                           Consent to Search ComputerlElectronic Equipment

            I,            ~ CL~~ Acve been asked to ~ve my con~nt to the search of my ~mputerfe1ectofflc e~ment.
  I have.also been informed of my right to refuse to consent to such a search. I have been informed that I have a right not to have my
  computer/electronic equipment searched without a search wanunt

            I, hereby authorize                                                         and any other person(s) designated by
  the Dcpartment of Justice Office of the Inspector General to conduct at any time a complete search of:


   []       All computer/electronic equipment located at
  These persons are authorized by rue to take from the above location: any computer hardware and storage media, including internal bard
  disk drive(s), floppy diskettes, compact disks, scanners, printers, other computer/electronic hardware or software and related manuals;
  any other electronic storage devices, including but not limited to, personal digital assistants, cellular telephones, and electronic pagers;
  and any other media or materials necessary to assist in accessing the stored electronic data.                                      -



            The following electronic devices:
   Description of computer, data storage device, cellular telephone, or other device (make, model, and serial number, if available)


                             ~hc~




          I certi~’ that I own, possess, control, and/or have a right of access to use these devices and all informatioti found in thea
 I understand that any contraband or evidence on these devices may be used against me in a criminal, civil, or administrative proceeding.
         I relinquish any constitutional right to privacy in these electronic devices and any information stored on them. I authorize
 the Department of Justice Office of the Inspector General to make and keep a copy of any information stored on these devices.
         I understand that any copy made by the Department of Justice Office of the Inspector General will become the property of
  the Department of Justice Office of the Inspector General and that I will have no privacy or possessory interest in the copy.
          This written permission is given by me voluntarily. I have not been threatened, placed under duress, or pr~mised auytl4ng
 in exchange for my consent I have read this form; it has been read by me; and I understand it. I understand the      t4         tj 01 iS   -


 language and have been able to communicate with agents/officers.

            I understan      timay withdraw my consent at any time. I may also ask for a receipt for all things turned over.

  Sigued:                                                             Signatire of Witiessea:

                                                                                                     7.-                       1’
 Date and Time:
                                                                                                        ~7Z&/,9 /O:zc
OIG FORM 233/4 (03/2312012)
Case 1:19-cr-00830-AT Document 31 Filed 04/03/20 Page 29 of 39




                   EXHIBIT B
             Case 1:19-cr-00830-AT Document 31 Filed 04/03/20 Page 30 of 39
3/31/202D                       Barr announces   DOJ   inspector general investigation into Epstein death




Barr announces DOJ inspector general
investigation into Epstein death
byJerry Dunleavy August10, 2019 01:16 PM


Attorney General William Barr announced following Jeffrey Epstein’s apparent suicide
Saturday morning that Justice Department Inspector General Michael Horowitz launched an
investigation into the circumstances of the accused child sex trafficker’s death in his prison
cell.

This move is in addition to the FBI inquiry already underway. The FBI declined to comment
about its investigation.

“I was appalled to learn that Jeffrey Epstein was found dead early this morning from an
apparent suicide while in federal custody,” Barr said. “Mr. Epstein’s death raises serious
questions that must be answered.”

Neither the Justice Department not the inspector general’s office immediately responded to
the Washington Examine?s request for further details.

The Bureau of Prisons released a statement on Saturdaystating thatthe jet-setting financier
and sex offender was found “unresponsive in his cell” located in the Special Housing Unit at
around 6:30 am. this morning following “an apparent suicide.” Officials said lifesaving efforts
were immediately undertaken and that emergency medical services were quickly called.
Epstein was brought to a local hospital where he was pronounced dead.

Epstein reportedly hanged himself, and a gurney carrying Epstein’s body was wheeled out of
the Manhattan Correctional Center around 7:30 a.m. this morning, according to reports.

According to a representative for NYC Office of Chief Medical Examiner who spoke with the
Washington Examiner, “there is no official cause of death yet” as “the medical examiner has to
do their job.”

“We are investigating the cause of death and we have an open case,” the representative said.

The 14-page indictment against Epstein alleged that he sexually exploited dozens of minor
girls at his homes in Manhattan, New York, and Palm Beach, among other locations, between
2002 and 2005 and perhaps beyond. Some of the victims were ostensibly as young asl4 at the
time the alleged crimes occurred. Epstein allegedly “created a vast network of underage
victims for him to sexually exploit”and “maintained a steady supply of new victims.’
                                                                                                            1/3
                       Case 1:19-cr-00830-AT Document 31 Filed 04/03/20 Page 31 of 39
3/31/2020                                             Barr announces DOJ inspector general investigation into Epstein death

 Epstein was reportedly found nearly unconscious on his cell floor with marks on his neck back
 in July, but it had never been officially confirmed by authorities whether he had attempted to
 take his own life, whether he’d been assaulted by another inmate, or whether it was a ploy to
 change prisons.

 Epstein was subsequently placed on suicide watch, but there are numerous reports that when
 he was found dead Saturday he ‘was in his cell but was not on suicide watch at the time of his
 death.”

 The Manhattan Correctional Center did not immediately respond to questions from the
 Washington Examirierabout the circumstances of Epstein’s suicide and how it was allowed to
 happen.

 Horowitz has handled high-profile investigations before. Last summer, the watchdog released
 a 568-page report on Midyear Exam, the DOD and FBI investigation into former Secretary of
 State Hillary Clinton’s improper private email server. And the inspector general is expected to
 release the results of his investigation into allegations of abuse of the Foreign Intelligence
 Surveillance Act during the Trump-Russia probe sometime around Labor Day.

Epstein’s apparent suicide followed the unsea ling on Friday of 2,000 pages of court records by
the U.S. Court of Appeals for the 2nd Circuit connected to the defamation lawsuit brought by
Epstein accuser Virginia Giuffre against British socialite Ghislaine Maxwell, Epstein’s on-again-
off-again girlfriend and longtime associate whom Giuffre has accused of helping Epstein
abuse her and other women when Giuffre was underage. The records included allegations by
Giuffre that Maxwell instructed her to have sex with the U.K’s Prince Andrew, New Mexico Gov.
Bill Richardson, and former Sen. George Mitchell as well as money manager Glenn Dubin and
MIT professor Marvin Minksy, among other high-profile figures.

Before Friday, Epstein’s flight records spanning from 1999 through 2005 had been made
public, but new flight manifests ranging from November1995 through August 2013 were
released Friday. The records show Epstein crisscrossed the globe accompanied by tycoons,
celebrities, employees, friends, and politicos.

Alex Acosta, the former U.S. attorney for Southern Florida, reached an agreement in 2008 with
Epstein’s attorneys in which Epstein was allowed to plead guilty to two state-level prostitution
solicitation charges. Epstein served just 13 months of an 18-month stint at a Palm Beach
County jail where he was allowed out on work release, paid restitution to certain victims, and
registered as a sex offender. The agreement was reportedly struck before investigators had
finished interviewing all the alleged victims and was kept secret from some of Epstein’s
victims. Acosta left his Cabinet position amid increased scrutinyof the sweetheart deal.




https:/~w.washingtonexa miner.co rnlnews/barr-an no u nces-doj-inspector.g enera l-investigation-into.epstei n-death          2/3
                       Case 1:19-cr-00830-AT Document 31 Filed 04/03/20 Page 32 of 39
3/3112020                                            Barr announces DOJ inspector general investigation into Epstein death

 Florida Governor Pon DeSantis announced earlier this week that the Florida Department of
 Law Enforcement was launching an nvestigation into the Palm Beach County Sheriffs Office
 to look at every aspect of Epstein’s case in Florida. The Justice Department said in February
 that it had also launched an internal inquiry into the handling of the Epstein case at the
 federal level, but the status of that investigation is not known.

 Epstein was arrested at the airport in Teterboro, New Jersey after returning from an overseas
 trip to Paris in earlyJuly. Epstein’s home in NewYorkCitywas raided by [aw enforcement as
 well, and investigators found nude photographs of underage girls, thousands of dollars in
 cash, dozens of loose diamonds, and a foreign passport from the 1980s with Epstein’s picture
 and a false name.

 Epstein’s lawyers had argued that Epstein should be allowed out on house arrest, asking the
 courtto let him awaittrial in his Manhattan mansion.That requestwasdenied. Besides his
 NewYork City mansion, Epstein also had an estate in Palm Beach, maintained a ranch in New
 Mexico, had a luxury apartment in Paris, and owned a private island in the U.S. Virgin Islands.

                                                                   In denying him bail earlier this month, the judge said
                                                                   that Epstein posed a “significant” danger to the
                                                                   community and agreed with prosecutors that he was
                                                                   a serious flight risk.




hftps ://w~.washingtonexaminer.co rn/news/barr-a nnounces-doj-inspector-g enera I-investigation-into-epstein-death           3/3
Case 1:19-cr-00830-AT Document 31 Filed 04/03/20 Page 33 of 39




                   EXHIBIT E
                                Case 1:19-cr-00830-AT Document 31 Filed 04/03/20 Page 34 of 39




4/3/2020                                                Lack of Staff and Resources Continue to Strain the Federal Bureau of Prisons Oversight - Government Executive




  Government
  Executive

  Lack of Staff and Resources Continue to Strain the Federal Bureau
  of Prisons
  By Courtney Buble
  November19, 2019

  The Federal Bureau of Prisons is severely lacking in staff and resources, the director testified before a Senate panel on Tuesday.

  Kathleen Hawk Sawyer, who was bureau director from 1992-2003, came out of retirement to lead the agency again after.mithg director Hugh Hunvit, was
  reassigned in the aftermath of financier and alleged sex trafflckerJeffrey Epstein’s death in August while in federal custody. As the bureau, which oversees
  122 federal prisons and more than 170,000 inmates nationwide, is working to implement the First Step~j’s prison reforms and deal with the circumstances
  that led to Epstein’s death, it is facing severe resource issues, according to Hawk Sawyer.

  ‘We have put such hugestrains onthe Bureauof Prisons tryingto aceomplish its mission,” Hawk Sawyersaidbeforethe_SenateJudiciarvCommittee. ‘With
  the dramatic growth we’ve had, the budget cuts, staffing shortages, it’s just been incredible to me that the bureau has been able to function during the last i6
  years that I’ve been gone.” The vast majority of staff are good, hardworking employees, “but they are fired because they are stretched,” she added.

  Hawk Sawyer attributed the resource problem to the rapid increase in the prison population in the last 30 years, employees retiring at a faster rate than they
  are hired, uncertain budgets, the recent government shutdown and the hiringj~ze early in the Trump administration. ‘We have never had adequate
  resources to provide all the programs for all the inmates,’ Hawk Sawyer said, “I’m hoping that ~~‘ill change now since you all support the First Step Act.”

 According to the bureau’s wehsite it currently has 36,348 staff members. The New York Tirnes~pp.deuI:

  Between December 2016 and September2018— the date of the most recent data available from the federal Office of Personnel Management — the number of
  correctional officers fell more than ii%, from 19,082 to 16,898. That decline reversed a longtime trend. Before President Donald Trump took office, the
  number of federal correctional officers had continuously increased: there were 12.5% more officers at the end of 2016 compared to the beginning of 2012.

 Hawk Sawyer said the bureau has “made great progress” to fill the over 3,300 vacancies nationwide, but it is going to take a while. In order to hire more staft
 the bureau is working with the Office of Personnel Management to get direct hiring authority, hiring retirees on a temporary basis because they are already
 trained and using the professional seMces company Accenture to recruit young people online.

  Sawyer said the only thing that impedes the bureau from providing adequate care and services for inmates is resources. She expects the agency will receive
  $7s million in this year’s appropriations            for the First Step Act, which the law requires for the first five years, although she hoped for more. Last year the
https:/Mi’wgovexec.mrrilo’ersightl2ol 9)11 /Iack-staff-and.resources-continue-st’ain-federal.buraau-prisons/l 61398/print!                                                   1/2
                        Case 1:19-cr-00830-AT Document 31 Filed 04/03/20 Page 35 of 39




41312020                                   Lack of Staff and Resources Continue to Strain The Federal Bureau of Priaons - Overs~ht - Governnent Executive
 money to fund the program had to come out of the agency’s owir budget since it didn’t get any extra from Congress, according to Hawk Sawyer.

 In the meantime, the bureau has been relying on augmentation to temporarily fill correctional officer positions with other staff. Although Sawyer said this is a
 good process and all staff are trained for this sole, she admitted the agency has to use augmentation more than is optimal and often employees are taken away
 from their designated work.

 In addition to hiring, Hawk Sawyer said the bureau is working to replace the surveillance cameras in all prisons, ensure that staff are thoroughly trained and
 have managers repeatedly tell staff what their responsibilities are. These are all issues that came to light in the wake of the Epstein scandal.

 As the hearing was going on the Justice Department indicted the two federal correctional officers on duty the night of Epstein’s death with falsi~’ing records
 to say they checked on him.

 Hawk Sawyer agreed with Sen. Ted Crux, R-Texas, that the Epstein siftation was a “black eye” on the entire ageney. Since the FBI and the Justice Departanent
 Inspector General are looking into the Epstein case she said she could not speak about an)’ specifics.

 “We have some bad staff,” Hawk Sawyer said. “We want rid of those bad staff who don’t do theirjob. We want them gone one way or another either by
 prosecution or by termination. But the good staff are doing extraordinary work out there every day managing the lfl,ooo inmates. You never hear an)thing
 about those people.”


 By Courtney Bubld
 November 19, 2019




                                                                                              61398/print!                                                     2’2
Case 1:19-cr-00830-AT Document 31 Filed 04/03/20 Page 36 of 39




                   EXHIBIT F
           Case 1:19-cr-00830-AT Document 31 Filed 04/03/20 Page 37 of 39




                                                         U.S. DEPARTMENTOF JUSTICE

                                                         Federal Bureau of Prisons

                                                         Metropolitan correctional Center

                                                         150 ParkRow
                                                         Nei” York New York 10007


                                                         August       7, 2019


                        U~iR CHAIRPERSON       -   EXECUTIVE ASSXSTM~T


I   —
                   ,   p~asxoz~, toca 3148

        .SUB3ECT: tia Cor~ittee Meeting Minutes August 7, 2019

        The L~ Meeting was held on Wednesday, August 7, 2019, at 9:30
        a~th. This meetin4 is a continuance of previous. LMR n~eetings and
        the discus~ions of the old and current agenda items from those
        matings-.

        The following staff was present:

         (Management)
                     LD’)R Chairperson, Executive Assistant
                               ,AW
        Jermaine Darden, Captain
        1              ,AHRM


         (Union)
                              president
                         ,    Vice president
                               , Chief Shop Steward
                         Shop Steward
                         ~,   Shop Steward
                         •,    In— Training

         Old Business Items: Au2nst 7,2019

         Settled Arbitration Cases: (TABLED)
         UNION: The Union states Management has not complied with the local agreement. Union sent
         various e-mails axid no response. Equipment was ordered to compensate for those who did not
         receive boots in accordance with the contract. (See previous LMR meeting minutes) The Union
    Case 1:19-cr-00830-AT Document 31 Filed 04/03/20 Page 38 of 39




Cross counting of houslirn units: (FABLED)

UNION: Has requested the responses from the 6/28118 LMR.
MANAGEMENT: Management will provide responses to the union’s inquiries communicated
on June 28,2018 by the next LMR meeting scheduled for September 26,2019.

Lunch Reliefs: (TABLED)

Quarterly Roster: (CLOSED)
Non-Uniform staff attire: (TABLED)


New Agenda Items:


Correctional Services Annual Leave Schedule: (TABLED)

MANAGEMENT: Management states they will like to reduce the annuaL leave schedule from 7
weeks to 5 weeks.

UNION: The union states they do not agree with the reduction of annual leave slots, it’s a
violation of the contract as its not fair and equitable. Correctional services staff are being
penalized due to local management failing to hire. Management has asked to sit down with the
captain to discuss an alternative and union is open to discuss by August 15,2019.

Augmentation: (TABLED)

   UNION: The union states various c-mails were sent regarding augmentation. Since March 2019
   no one has responded to e-mails. Management has come with a procedure on augmentation.We
   know what the contact states and we have not negotiated. What is the procedure for non-
   bargaining staff at MCC New York and what order? Today the union is invoking its right to
   negotiate the procedures and the impact and implementation of the augmentation of the
   bargaining unit at MCC New York. The local wants to know when managements is available and
.. ready to move forward on negotiations. Additionally, the local is inquiring as to whether

   ~anagemet~t ~~ill comply on the contract and cease the procedures they have in place for
   augmentation o? the bargaining unit. Union is requested the procedures used as of August 7,
   2019 and a copy of the list for augmentation,

 MANAGEMENT: Management exercise their rights within the master agreement to re-assign
 staff as needed. Management will not provide the augmentation list to the Union. Management
 will continue to negotiate ground rules with the local to use for local negotiations on all matters.

 Under StaffinQ in SITU: (TABLED)

 UNION: The union states we are violating the agency’s policy by not having enough staff in
 SHU. It’s a safety risk and raises the inherit risk when we are under staffed in SITU. We are
    Case 1:19-cr-00830-AT Document 31 Filed 04/03/20 Page 39 of 39




requesting that SI-lU operations are halted or curtailed when it is understaffed meaning all of the
post are not filled in SI-lU. Operations to include showers and recreational- The minute the union
is notified that a staff member is instructed by a management official to conduct operations in
SHU in violation of agency policy, the union will be reporting that management official to Office
of Internal Affairs.

MANAGEMENT: Management will assess duties and responsibilities as appropriate in SHU.


Institutional Supplements: (TABLED)

MANAGEMENT: Management states they have been pending for several years and the union is
pending review that are not policy driven which needs warden signature and dates.

UNION: The union states we needed official time for several union members to work on the
supplements. Our requests for official time have gone unanswered. The union wilt provide a list
of union members and number of hours needed for review otinstitutional Supplements on
September 26, 2019.
**‘f he following agenda items below were not discussed in this meeting**

Communication with employees on extended leave:

New Managers and Local Agreements. Past Practicelsi:

Staff Housing:

 Staff Facilities

 Ugnoring of Old LMR Agreements:

 Overtime Hiring at MCC New York:

 Lieutenant Medina:

 Opening Old Agenda Items:

 Responses to Union Inquiries:

 T&A agreement:

                                     for September 26, 2019 at 9:00 a.m.


                                                                 ~7.9~’~t 7~~itff~
                                                                  -MCC New York Management
